LAWSON, Justice.
This proceeding was instituted in the probate court of Cullman County, by petition filed by appellee, to probate the alleged last will and testament of .Jerry S. Edwards, deceased. Thereupon appellants filed a contest of said alleged will demanding that the contest be transferred to the circuit court of Cullman County for jury trial. The transfer was duly made. Section 63, Title 61, Code 1940, as amended.
The case proceeded to a trial in the circuit court of Cullman County, resulting in a verdict and judgment in favor of the proponent. The judgment was entered on February 7, 1952.
Motion for new trial was made and hearing thereon regularly continued until April 22, 1952. The motion for new trial was overruled on May 23, 1952.
Security for costs of appeal to this court was filed and approved November 20, 1952, more than thirty days from the date the order overruling the motion for new trial was entered.
The case was submitted here on motion of appellee to dismiss the appeal.
The motion is well taken. The appeal in this case is governed by the provisions of § 63, Title 61, Code 1940, as amended, and was barred after thirty days from the date of the order overruling the motion for new trial. Vaughn v. Vaughn, 220 Ala. 132, 124 So. 293; Wildman v. Wildman, 222 Ala. 409, 132 So. 891.
Appeal dismissed.
LIVINGSTON, C. J., and STAKELY and MERRILL, JJ., concur.